Citation Nr: 1203197	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-40 337	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a lung disease.

3.  Entitlement to service connection for a sinus disease.

4.  Entitlement to service connection for a skin disease.

5.  Entitlement to an initial rating higher than 20 percent for lumbar strain, lumbar disc disease, lumbar stenosis, and mild lumbar spondylosis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1997, February to May 2003, and from July 2006 to December 2007.  He participated in Operation Iraqi Freedom and received the Army Commendation Medal and Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied entitlement to service connection for headaches, shortness of breath, a sinus disability, and a skin disease, and granted service connection for mild lumbar spondylosis and assigned an initial 10 percent disability rating, effective December 5, 2007.

In September 2009, the RO assigned an initial 20 percent disability rating for the service-connected low back disability, effective December 5, 2007.  Service connection was also granted for mild allergic rhinitis, effective December 5, 2007.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had headaches in service and there is post-service continuity of symptomatology demonstrating a nexus between current tension headaches and the in-service headaches.

2.  The Veteran had shortness of breath in service and there is post-service continuity of symptomatology demonstrating a nexus between the current lung disease and the in-service symptoms.

3.  The Veteran had symptoms of a sinus disease in service and there is post-service continuity of symptomatology demonstrating a nexus between the current sinus disease and the in-service symptoms.

4.  The Veteran does not have a current skin disease.

5.  Since December 5, 2007, the Veteran's service-connected low back disability has been manifested by back pain, muscle spasms and tenderness, lumbar flattening, and limitation of flexion of the thoracolumbar spine to between 40 and 60 degrees, with no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).

6.  Lumbar radiculopathy of the left lower extremity has been manifested by mild sciatic neuritis, from December 5, 2007 to July 1, 2008 and since July 8, 2009, and by moderate sciatic neuritis from July 2, 2008 to July 7, 2009.

7.  Lumbar radiculopathy of the right lower extremity has been manifested by mild sciatic neuritis, from December 5, 2007 to July 1, 2008 and since July 8, 2009, and by moderate sciatic neuritis from July 2, 2008 to July 7, 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for service connection for a lung disease are met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304.

3.  The criteria for service connection for a sinus disease are met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304.

4.  The criteria for service connection for a skin disease are not met.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304.

5.  The criteria for an initial rating higher than 20 percent for lumbar strain, lumbar disc disease, lumbar stenosis, and mild lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2011).

6.  The criteria for a separate initial 10 percent rating, from December 5, 2007 to July 1, 2008 and since July 8, 2009, and a separate initial 20 percent rating, from July 2, 2008 to July 7, 2009, for left lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2011).

7.  The criteria for a separate initial 10 percent rating, from December 5, 2007 to July 1, 2008 and since July 8, 2009, and a separate initial 20 percent rating, from July 2, 2008 to July 7, 2009, for right lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection for a headache disability and sinus and lung diseases, the claims are substantiated, and there are no further VCAA duties as to those issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As for the appeal for a higher initial rating for the service-connected low back disability, the claim arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

With regard to the claim for service connection for a skin disease, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2007, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a skin disease.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the December 2007 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the December 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  He has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment.  In addition, he was afforded VA examinations for a skin disease and for the service-connected low back disability.

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating. Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id. 

In this case, the Veteran has reported that the symptoms of his claimed skin disease undergo periods of exacerbation.  For example, during a July 2009 VA examination he reported that he experienced a rash during periods of warm and humid weather.  His VA treatment records do not show any periods of exacerbation of a skin disease during the appeal period (including during examinations conducted during the summer months).  

Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

Although the most recent VA examination for the Veteran's service-connected low back disability took place in 2009, the Veteran has not reported any change in his back disability since then, and the record does not otherwise show any changes. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headache Disability and Lung and Sinus Diseases

VA examination reports dated in July 2009 reveal that the Veteran has been diagnosed as having tension-type headaches, reactive airways disease, and chronic sinus disease/sinusitis.  Thus, a current headache disability and lung and sinus diseases have been demonstrated.

There is also evidence of in-service headaches, lung, and sinus symptoms and of a continuity of symptomatology linking those symptoms to the current tension headaches and lung and sinus diseases.

Service treatment records reflect that in August 2006, the Veteran was treated for a runny nose, sore throat, sneezing, and greenish phlegm.  He was diagnosed as having an allergic/seasonal upper respiratory infection.  He reported a history of frequent or severe headaches on a March 2007 report of medical history for purposes of a periodic examination.  Furthermore, on post-deployment health assessments dated in September and October 2007, he reported having experienced a runny nose, headaches, and difficulty breathing.

In his October 2007 claim (VA Form 21-526), the Veteran reported that he had begun to experience headaches and shortness of breath in April and May 2007, respectively.  He also reported sinus problems.

A July 2009 VA examination report indicates that the Veteran reported recurrent nasal stuffiness and headaches.  Examination revealed slightly congested nasal turbinates and a mild septal deviation to the right which caused no obstruction.  Diagnoses of chronic sinus disease and mild allergic rhinitis were provided.

A second July 2009 VA examination report reveals that the Veteran reported headaches for which he had been treated with medications.  The headaches had begun in 2007, were located in the nuchal region and spread like a contraction, recurred once a week, and lasted approximately 2 hours at a time.  The headaches had become progressively worse since their onset.  The Veteran was diagnosed as having muscle contraction, tensional type headaches.

A third July 2009 VA examination report reveals that the Veteran reported that he had experienced headaches since 2007 and lung and sinus problems since 2006.  The headaches were characterized by a throbbing pain which radiated from the back of the head to the front, were occasionally associated with nausea, and were treated with medication.  Such problems had been stable since their onset in 2007.

As for his lung problems, he had begun to experience fatigue and shortness of breath following a sand storm in Iraq and occasional shortness of breath and wheezes had continued ever since that time.  Such symptoms were caused by dust exposure, were treated with medication, and had been stable since their onset in 2006.

With regard to sinus problems, he experienced sinus pressure, headaches, a running nose, and nasal congestion every month.  His rhinitis and sinus congestion were treated with medications and his symptoms had been stable since their onset in 2006.  There had been 3 non-incapacitating episodes of sinusitis during the previous 12 months.

Examination revealed tenderness of the maxillary sinus.  Pulmonary findings were all normal and a chest X-ray revealed no acute cardiopulmonary abnormalities.  Diagnoses of reactive airways disease and sinusitis were provided.

Although the examination findings were normal, the diagnosis of a lung disease was apparently based on the reports that it occurred in the presence of dust, and was episodic.  

In sum, there is evidence of a current headache disability and lung and sinus diseases, in-service headaches, shortness of breath, and sinus problems, and the clinical evidence and the Veteran's reports reflect that he has experienced headaches, episodes of shortness of breath, and sinus symptoms ever since service. The Veteran is competent to report headaches and symptoms of lung and sinus diseases (such as shortness of breath and nasal congestion) as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

The Board notes that the Veteran has already been granted service connection for mild allergic rhinitis (i.e. inflammation of the mucous membranes of the nose).  However, the symptoms of this disability have not been distinguished from the symptoms of his currently diagnosed sinus disease.  Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). Thus, the Board will attribute all of the Veteran's nasal symptoms to his current sinus disease for purposes of establishing a continuity of symptomatology for that disease.  
Although there is no clinical evidence of treatment for headaches or lung or sinus problems in the years immediately following service, there is no affirmative evidence to explicitly contradict the Veteran's reports and they are otherwise generally consistent with the evidence of record.  Thus, the Board finds that his reports as to a continuity of headache, lung, and sinus symptomatology since service are credible.

As there is evidence of in-service headaches, shortness of breath, and sinus symptoms, a current headache disability and current lung and sinus diseases, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed headache disability and lung and sinus diseases have been met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

Skin Disease

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran has reported that symptoms of a skin disease began in service due to exposure to environmental toxins.  For example, during one of the July 2009 VA examinations he reported that he began to experience red and itchy spots on his legs in 2006.  He used a special soap which alleviated such symptoms, but he had continued to experience a rash following service during periods of warm and humid weather.  

There is evidence that the Veteran engaged in combat while in service.  In-service skin problems, such as that described by the Veteran, could be consistent with the circumstances of his service.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service--connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  

The weighing of contrary evidence cannot be considered under § 1154(b) as part of the first two steps but only as part of rebuttal of service incurrence under the clear-and-convincing evidence standard in the third step.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996),

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus and current disability elements of a claim for service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

The Veteran is competent to report observable symptoms of a skin disease, such as red spots, as well as a continuity of symptomatology.  His reports of such symptoms in combat situations are satisfactory evidence, and his reports are consistence with the circumstances of service in the Iraq.  There is no clear and convincing evidence to the contrary.  Hence the presence of in-service skin symptoms is established.

However, with regard to the remaining elements of the claim for service connection, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.   

There is no evidence of any complaints of or treatment for skin problems in the Veteran's service treatment records.  Although he has reported that he began to experience a skin rash in 2006, this report is contradicted by his own statements made during service.  For example, a July 2006 "Smallpox Vaccination Initial Note" reflects that he reported that he did not have, nor had he ever had, eczema or atopic dermatitis (which was described as a skin condition that usually involved an intermittent itchy, red, scaly rash).  Also, he reported that he did not have any other skin problems, including psoriasis (a scaly skin rash) and uncontrolled acne.

Furthermore, the Veteran reported on an October 2007 "Post Deployment Health Assessment" that he did not experience any skin diseases or rashes and that no such problems had occurred during the period from September 2006 to October 2007.

There is no clinical evidence of any private or VA medical treatment for skin problems in the years since service and his post-service medical records reflect that his skin has been normal.  For example, a January 2008 VA primary care treatment note indicates that there were no skin rashes, skin discoloration, lesions,, dryness, or any other skin problems. 

The July 2009 VA examination report reveals that other than tattoos on the upper arms, there were no skin abnormalities present during the examination.  Nevertheless, the physician who conducted the examination diagnosed the Veteran as having dermatitis.  There was no further explanation or reasoning provided for this diagnosis.

In light of the absence of any evidence of complaints of or treatment for skin problems in the Veteran's service treatment records, his inconsistent statements concerning the alleged onset of skin problems during service in 2006, and the absence of any clinical evidence of skin symptoms in the years following service, the Board concludes that the Veteran's reports of a continuity of symptomatology are not credible.

Although the examiner who conducted the July 2009 VA examination provided a diagnosis of dermatitis, there were no skin abnormalities present during the examination and the examiner did not provide any explanation or reasoning for his diagnosis.  

To the extent that such a diagnosis may have been based upon the Veteran's reports of skin symptoms since service, the Board has determined that such reports are not credible and any diagnosis based upon such an inaccurate history is inadequate.  Therefore, the diagnosis provided during the July 2009 VA examination does not have any probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In light of the lack of any adequate objective evidence of a post-service skin disease and the fact that the Veteran's reports of skin problems since service are not credible, the weight of the evidence is against finding of a current skin disease and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a skin disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


Low Back Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, DC 5242 as degenerative arthritis of the spine.  Degenerative arthritis of the spine is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

Limitation of spinal motion is evaluated under the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

VA treatment records dated from December 2007 to September 2008 reveal that the Veteran reported low back pain which was 1-9/10 in intensity, was treated with medication, and was occasionally accompanied by numbness in his toes.  Examinations revealed occasionally decreased ranges of spinal motion due to pain, but adequate muscle tone and strength, negative straight leg raises, and no deformities.  There were no gross motor or sensory deficits at the time of a VA primary care evaluation dated July 1, 2008.  An X-ray revealed mild lumbar spondylosis.

A June 2009 VA examination report indicates that the Veteran reported increased low back pain which made movement difficult.  The pain occurred constantly on a daily basis, was severe, was described as a pressure in nature, radiated to the lower extremities, and was only temporarily relieved with medication use.  Also, there was numbness, paresthesias, leg or foot weakness, and low back fatigue, decreased motion, stiffness, weakness, and spasms.  However, the Veteran had not been hospitalized or undergone surgery due to his back disability and did not experience any urinary or gastrointestinal problems, falls, or unsteadiness.

Severe flare ups of back symptoms occurred on a weekly basis, lasted for "hours" at a time, were precipitated by heavy lifting, bending, and twisting movements of the low back, and were alleviated by bed rest and medications.  The Veteran was unable to engage in any activities during such flare ups.  He had experienced one month of incapacitating episodes of spine disease during the previous 12 months, used a back brace, and was unable to walk more than a few yards.

Examination revealed that the Veteran had a normal posture, head position, and gait and that there was spinal symmetry in appearance.  There was lumbar flattening, but no gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  There was muscle spasm, tenderness, and pain with motion associated with the thoracic sacrospinalis muscles bilaterally, but no atrophy, guarding, or weakness.  The muscle spasm and tenderness was severe enough to result in an abnormal gait or abnormal spinal contour.

Neurological examination revealed that motor strength associated with hip flexion and extension and knee extension was somewhat impaired (4/5) bilaterally, but that motor strength associated with ankle dorsiflexion and plantar flexion and great toe extension was normal (5/5) bilaterally.  Muscle tone was normal and there was no muscle atrophy.  Sensation to pain and light touch in the lower extremities was normal (2/2) bilaterally, knee jerk was slight impaired (1+) bilaterally, and ankle jerk was absent (0) bilaterally, but plantar flexion was normal bilaterally.

Ranges of motion of the thoracolumbar spine were recorded as flexion to 60 degrees, extension to 15 degrees, left lateral flexion to 10 degrees, right lateral flexion to 15 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 20 degrees.  There was objective evidence of pain on active motion, but no additional pain and no additional limitations following repetitive motion.  Lasegue's sign and bilateral straight leg raises were negative.  A September 2008 MRI revealed mild multilevel degenerative changes of the lumbar spine.  

The examiner wrote that there were incapacitating episodes due to IVDS.  The examiner elaborated that the Veteran had been employed full time as a refrigeration technician for the previous 1 to 2 years and had lost 5 weeks of work during the previous 12 months due to exacerbated low back pain and medical appointments and treatments.  He was diagnosed as having a lumbar strain, degenerative lumbar disc disease, lumbar spine stenosis, and lumbar spondylosis.  The disability had significant effects on his occupation in that he had to be assigned different duties and was increasingly tardy and absent.  The disability also had mild to severe effects on activities of daily living and prevented exercise and sports.

The VA examination report dated July 8, 2009 reveals that the Veteran reported that he experienced back pain, but that he did not have any history of urinary symptoms, diarrhea, constipation, or fecal incontinence and that he did not use any assistive devices for ambulation.  He experienced numbness in his toes, but did not have any weakness, paralysis, or paresthesias.  

Examination revealed a normal gait, normal muscle strength (5/5) bilaterally, and no muscle spasms.  There was no joint swelling, effusion, tenderness, laxity, or ankylosis, and no joint prosthesis.  There was evidence of sensory loss to light touch bilaterally, but no motor loss.   Babinski sign was negative (normal) bilaterally and knee and ankle jerk were normal (2+) bilaterally.

A December 2009 VA examination report indicates that the Veteran experienced lumbar pain that occurred 5 to 8 hours a day, was stabbing nature, was 6/10 in intensity, and radiated to the lower extremities.  The pain was mildly relieved with medication use.  Flare ups of pain (9/10 in intensity) occurred on a weekly basis, lasted several hours at a time, were caused by bending forward or stooping, and were alleviated by medications.  There were no additional limitations of motion or functional impairments during flare ups.  The Veteran did not experience any bowel or bladder incontinence, did not use any assistive devices, could walk 20 to 30 minutes, and did not have any history of falls or unsteadiness.  He was independent in self-care and activities of daily living, but was unemployed.

Ranges of motion of the thoracolumbar spine were recorded as flexion to 40 degrees with pain in the last 10 degrees of motion and a functional loss of 50 degrees due to pain (with normal flexion being to 90 degrees), extension to 30 degrees with pain in the last 10 degrees of motion and no functional loss due to pain (with normal extension being to 30 degrees), left and right lateral flexion both to 20 degrees with pain in the last 10 degrees of motion and a functional loss of 10 degrees due to pain (with normal lateral flexion being to 30 degrees), and left and right rotation both to 20 degrees with pain in the last 10 degrees of motion and a functional loss of 10 degrees due to pain (with normal lateral rotation being to 30 degrees).  There was pain with repetitive motion, but no weakness or fatigue.

There was muscle spasm palpated at the lumbosacral area, but the Veteran had a normal gait and there were no abnormal spinal contours.  Neurological examination of the lower extremities revealed that sensation to pinprick was intact bilaterally, muscle strength was normal (5/5) bilaterally, and reflexes were normal (2+) and symmetric bilaterally.  Lasegue's sign and spurling were both negative.  The Veteran had not experienced any incapacitating episodes of IVDS during the previous 12 months.  A diagnosis of a lumbar sprain was provided.

Limitation of Spinal Motion

The evidence reflects that there is a low back disability with pain and limitation of motion.  There was pain associated with forward flexion of the spine during the June 2009 VA examination, but the Veteran was able to perform flexion to 60 degrees and there was no additional pain following repetitive motion.  The examiner did not explicitly state whether there was additional limitation of motion due to pain.  Cf. Mitchell.

This deficiency was corrected in the December 2009 VA examination report.  According to that report there was pain during the last 10 degrees of flexion, which the Veteran was able to perform to 40 degrees.  However, pain itself does not constitute functional loss and the examiner who conducted the December 2009 VA examination reported that the total functional loss of flexion due to pain was only 50 degrees (out of a normal range of flexion of 90 degrees).  See Mitchell, 25 Vet. App at 37; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran has voiced subjective complaints of fatigue, weakness, and flare ups of back symptoms and he reported during the June 2009 VA examination that he was unable to engage in any activities during periods of flare up.  He is competent to report such symptoms of his low back disability, but his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

The June 2009 VA examination report indicates that there were no additional limitations following repetitive motion.  Furthermore, the Veteran reported during the December 2009 VA examination that there were no additional limitations of motion or functional impairments during flare ups and examination revealed pain, but no weakness or fatigue following repetitive motion.  Thus, in light of the objective evidence of a lack of back weakness and fatigue and the Veteran's conflicting reports concerning the presence of additional functional impairments during flare ups, the Board concludes that the Veteran's subjective reports to the contrary are not credible.

Thus, with consideration of functional factors, forward flexion has been limited to between 40 and 60 degrees.  A rating higher than 20 percent under DC 5242 based on limitation of motion of the thoracolumbar spine requires limitation of forward flexion to 30 degrees or less or spinal ankylosis.  38 C.F.R. § 4.71a, DC 5242.  Even considering the Veteran's reports of low back pain and other factors, the Veteran's low back symptoms more closely approximate the criteria for a 20 percent rating under DC 5242 than the criteria for a 40 percent rating under that diagnostic code, as the evidence does not reflect that the Veteran's pain or other factors have been so disabling to actually or effectively result in limitation of forward flexion to 30 degrees or less.  

Furthermore, there is no evidence of any spinal ankylosis and the absence of ankylosis was specifically noted during the June and July 2009 VA examinations.  Therefore, the Veteran is not entitled to an initial rating higher than 20 percent for his service-connected low back disability under DC 5242 at any time since the grant of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5242.  

The Veteran reported during the June 2009 VA examination that flare ups of back symptoms were alleviated by bed rest and that he had experienced 1 month of incapacitating episodes during the previous 12 months.  The examiner who conducted the examination also noted that the Veteran had experienced incapacitating episodes due to IVDS, but no further explanation for this statement was given.  The Veteran subsequently denied having experienced any incapacitating episodes of IVDS during the previous 12 months during the December 2009 VA examination.

The Veteran is competent to report the presence and duration of incapacitating episodes.  However, he has not been diagnosed as having IVDS and he has not actually reported any periods of physician prescribed bed rest.  Hence, his reports do not show that he has had any incapacitating episodes as defined by VA.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2011).

Furthermore, the statement by the examiner who conducted the June 2009 VA examination that the Veteran had experienced incapacitating episodes due to IVDS was based on the Veteran's reports of incapacity, but does not serve to show any periods of physician prescribed bed rest.  Thus, the Veteran is not entitled to a higher initial rating under DC 5243 based on incapacitating episodes of IVDS.  38 C.F.R. § 4.71a, DC 5243.

Neurological Impairment

There is evidence of a bilateral neurological impairment of the lower extremities associated with the Veteran's thoracolumbar spine.  

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The above evidence reflects that since December 5, 2007, the bilateral peripheral radiculopathy of the lower extremities has been manifested by radiating pain and occasional sensory loss in the lower extremities.  There were no gross motor or sensory deficits at the time of the July 2008 VA primary care evaluation, however muscle strength associated with hip flexion and extension and knee extension was somewhat impaired (4/5) bilaterally, knee jerk was slightly impaired bilaterally (1+), and ankle jerks were absent bilaterally (0) during the June 2009 VA examination.  Other than a finding of sensory loss during the July 2009 VA examination, all other objective neurological findings were normal during that examination and during the December 2009 VA examination.

Given the findings of at most mild disability during the July 2008 VA primary care evaluation and since the July 2009 VA examination, the otherwise normal neurological findings during the July 2008 VA primary care evaluation and the July and December 2009 VA examinations, and as the Veteran is competent to report symptoms of his neurological impairment, resolving reasonable doubt in his favor warrants separate initial 10 percent ratings for right and left lumbar radiculopathy under DC 8520 prior to July 2, 2008 and since July 8, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520; See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. 

The clinical findings during the June 2009 VA examination of somewhat impaired muscle strength associated with hip and knee motions, slightly impaired knee jerks, and absent ankle jerks more closely approximate the criteria for a 20 percent rating under DC 8520 for moderate incomplete paralysis of the sciatic nerve.  It is unclear when these more severe symptoms began and ended, but the normal findings during the July 2008 VA primary care evaluation and the July 2009 VA examination show that they occurred between these dates.  Again resolving reasonable doubt in the Veteran's favor, separate initial 20 percent ratings for lumbar radiculopathy of the right and left lower extremities are granted, effective from July 2, 2008 to July 7, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124, 4.124a, DC 8520.  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported that his service-connected low back disability has interfered with his ability to perform employment.  For example, he reported on a February 2011 "Disabled Veterans Application for Vocational Rehabilitation" form (VA Form 28-1900) that he was unemployed and that his back pain reduced his ability to get or hold a satisfactory job.  This evidence raises the question of entitlement to an extraschedular rating.  

The symptoms of the Veteran's disability are back pain and decreased range of motion, muscle spasms and tenderness, lumbar flattening, and bilateral lumbar radiculopathy of the lower extremities.  The ratings for his back disability contemplate considerable time lost from work.  38 C.F.R. § 4.1 (2011).  The Veteran has not explicitly reported that his back disability alone renders him unemployable; however, the Board is seeking development with regard to TDIU entitlement, because he has reported being unemployed and there is a possibility that the service connected disabilities in combination cause unemployability.  Moreover, certain court precedent, discussed below, requires such development.  TDIU is for consideration even where the schedular ratings are considered adequate for rating the disability.  See 38 C.F.R. § 4.16 (2011) (providing for TDIU consideration within the rating schedule).

These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a headache disability is granted.

Entitlement to service connection for a lung disease is granted.

Entitlement to service connection for a sinus disease is granted.

Entitlement to service connection for a skin disease is denied.

Entitlement to an initial rating higher than 20 percent for lumbar strain, lumbar disc disease, lumbar stenosis, and mild lumbar spondylosis is denied.

Entitlement to a separate initial 10 percent rating, from December 5, 2007 to July 1, 2008 and since July 8, 2009, and a separate initial 20 percent rating, from July 2, 2008 to July 7, 2009, for lumbar radiculopathy of the left lower extremity is granted.  

Entitlement to a separate initial 10 percent rating, from December 5, 2007 to July 1, 2008 and since July 8, 2009, and a separate initial 20 percent rating, from July 2, 2008 to July 7, 2009, for lumbar radiculopathy of the right lower extremity is granted.  


REMAND

The Court has held that a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The February 2011 VA Form 28-1900 reveals that the Veteran reported that he was unemployed and that his back pain reduced his ability to get or hold a satisfactory job.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should implement the Board's decision regarding the grant of service connection for a headache disability and lung and sinus diseases and assign initial disability ratings.

2.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify his.  All indicated test and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lumbar strain, degenerative lumbar disc disease, lumbar stenosis, and mild lumbar spondylosis; a headache disability; a lung disease, and a sinus disease) would, in combination, be sufficient to preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If, there is any period during which the Veteran was unemployed and did not meet the schedular requirements for a TDIU, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


